DETAILED ACTION
This office action is in response to the amendment filed 7/30/2021.  As directed by the amendment, claim 1 has been amended.  Thus, claims 1-2, 4-5, and 7-23 are pending in this application with claims 1-2, 4-5, and 7-11 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulin (US 2014/0165265) in view of Patience (US 3,874,001) in further view of Swallow (US 4,502,301).
Tulin teaches a compression garment comprising a circumferential portion (66) formed of a woven stretchable fabric with uniform elastic properties (see par. 9, 14, 15, 169, 73, 74, 79 and figures), and characterized as exhibiting different degrees of stretching at different 5 axial locations of said circumferential portion but providing the same degree of garment compression throughout said circumferential portion, when said compression garment is in a stressed state as worn by a wearer (pars. 31-34).
Tulin does not teach the fabric being a single ply uncoated material.
Patience taches a compression garment made of a single ply uncoated material 12.

The combined references do not teach along an axial direction of said circumferential portion, values for circumferential lengths of said circumferential portion first increase, then decrease, then increase, at least a plurality of times when said compression garment is in a relaxed state.
Swallow teaches along an axial direction of said circumferential portion, values for circumferential lengths of said circumferential portion first increase, then decrease, then increase, at least a plurality of times (A/B) when said compression garment is in a relaxed state.

    PNG
    media_image1.png
    689
    796
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Tulin in view of Patience with the shape of Swallow in order to provide proper fit of the garment as people come in many different sizes and shapes.
As to claim 2, Tulin teaches said degree 10 of stretching comprises ((U,stretched - U,relaxed) / U relaxed), U,stretched comprises stretched circumferential length of said compression garment in a stressed state when worn, and U,relaxed comprises circumferential length of said compression garment in a relaxed state (the garment would inherently have a stretched state when worn and a unstretched state when not).15    
As to claim 4, Tulin teaches said circumferential portion includes undulations in the axial direction when in a relaxed state (see figure 20A). 
As to claim 5, Tulin teaches wherein said circumferential portion includes circumferentially extending ridges along said axial locations when in a relaxed state (see figure 20A).  25  
As to claim 7, the combined references teaches said circumferential portion comprises no more than a single panel (2,4) of said woven stretchable fabric.
As to claim 8, Tulin teaches circumferential portion comprises two panels of said woven stretchable fabric, joined to form seams 360that extend along the axial direction of said circumferential portion, each said panel extending completely from one longitudinal end to an opposed longitudinal end of said circumferential portion.10   
As to claim 9, Tulin teaches woven stretchable fabric comprises denim (see 165).  
As to claim 10, Tulin teaches said compression 15 garment comprises a pair of jeans and said circumferential portion comprises a thigh portion of a pant leg (see figure 10.  
.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. The applicant has amended the claims with additional limitations which is addressed by the amended rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732